Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/10/2021 has been entered
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
Drawings
Substitute drawings were received on 6/10/2021.  These drawings are unacceptable because they introduce new matter into the disclosure, and are therefore not entered. See MPEP 608.02(II). The added material which is not supported by the original disclosure is as follows: 
The amendment replaces Figure 4A from reciting:
    PNG
    media_image1.png
    216
    643
    media_image1.png
    Greyscale
to

    PNG
    media_image2.png
    219
    668
    media_image2.png
    Greyscale

Within the remarks submitted 6/10/2021, Applicant urges that the amendment corrects an error in the previous Figure, namely that previous compound 410 was missing two carbon atoms. However, an amendment to correct an obvious error does not constitute new matter where one skilled in the art would not only recognize the existence of error in the specification, but also the appropriate correction. See MPEP 2163.07(II). Here, while one of ordinary skill would recognize the existence of an error in the original Figure, it is submitted that the amended Figure would not be recognized as an appropriate correction. The figure indicates the reaction product of an acid catalyzed hydrolysis (i.e. “H3O+”) of the epoxide is a mono-ol. However, it is commonly known and understood that epoxides form diols when hydrolyzed (see James (“Opening of Epoxides with Acid”); attached). It is unclear exactly how or why a mono-ol would form in the recited conditions. Moreover, it is unclear exactly how or why the organophosphorus moieties would not also be hydrolyzed under such conditions. Since 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 and 15-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1 and 15 recite the new structure:
    PNG
    media_image3.png
    90
    267
    media_image3.png
    Greyscale
. Applicant relies solely on Figure 4A as amended on 6/10/2021 in support of the new structure. The Figure was not entered for reasons 
Within the remarks submitted 6/10/2021, Applicant urges that the new structure corresponds to a correction of an error in Figure 4A, namely that previous compound 410 was missing two carbon atoms. However, an amendment to correct an obvious error does not constitute new matter where one skilled in the art would not only recognize the existence of error in the specification, but also the appropriate correction. See MPEP 2163.07(II). Here, while one of ordinary skill would recognize the existence of an error in the original Figure, it is submitted that the amended structure would not be recognized as an appropriate correction. The figure indicates the reaction product of an acid catalyzed hydrolysis (i.e. “H3O+”) of the epoxide is a mono-ol. ¶ 50 even alludes to a mono-ol being created via acid catalyzed hydrolysis. However, it is commonly known and understood that epoxides form diols when hydrolyzed (see James (“Opening of Epoxides with Acid”); attached). It is unclear exactly how or why a mono-ol would form in the recited conditions. Moreover, it is unclear exactly how or why the organophosphorus moieties would not also be hydrolyzed under such conditions. Since one of ordinary skill would not be able to recognize the new “410” compound as an appropriate correction, it is concluded the new structure constitutes new matter. Moreover, there is insufficient evidence of record that Applicant was in possession of the new structure within the claims at the time of filing. Accordingly, claims 1 and 15 fail to comply with the written description requirement. 
Claims 1 and 15 have been amended to pertain to flame retardants that comprise at least two moieties derived from a flame-retardant derivative, the flame retardant 
As claims 2-7 and 16-20 depend from either claim 1 or 15, they are rejected for the same issues discussed above. 
Claims 1-7 and 15-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
In In re Wands the Court set forth a non-exhaustive list of factors to be considered in determing whether undue experimentation would be involved in making and/or using the claimed invention. These factors include, but are not limited to : (a) the breadth of the claims; (b) the nature of the invention; (c) the state of the prior art; (d) the level of one of ordinary skill; (e) the level of predictability in the art; (f) the amount of direction provided by the inventor; (g) the existence of working examples; and (h) the 
Claims 1 and 15 recite the new structure:
    PNG
    media_image3.png
    90
    267
    media_image3.png
    Greyscale
. Applicant indicates the structure would be seen to be a correction of an obvious error in Figure 4A, which should recite:
    PNG
    media_image2.png
    219
    668
    media_image2.png
    Greyscale
. ¶ 50 of the specification indicates the acid-catalyzed reaction gives the monohydroxy flame retardant 410. However, it is commonly known and understood that epoxides form diols when hydrolyzed under acidic conditions (see James (“Opening of Epoxides with Acid”); attached). It is unclear how or why a mono-ol would be formed under the recited conditions. Moreover, it is unclear exactly how or why the organophosphorus moieties would not also be hydrolyzed under such conditions. No working examples or instructions are provided as to how one is able to obtain the mono-hydroxy structure above from the recited acid-catalyzed hydrolysis within the specification as originally filed. 
Applying the Wands factors to claim 1, the claims as amended specifically require the particular mono-ol structure (cf. factor (a) and (b)). It is noted that the specification provides no direction or working examples (cf. factors (f) and (g)) for how 
As claims 2-7 and 16-20 depend from either claim 1 or 15, they are rejected for the same issues discussed above. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-7 and 15-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Azagarsamy (US 2020/0259205 A1) as evidenced by Weil (Encyclopedia of Polymer Science and Technology).
Regarding Claims 1-7, Azagarsamy teaches phosphorus-based polyesters (Abstract) and describes examples where the polyester is obtained via:
    PNG
    media_image4.png
    283
    900
    media_image4.png
    Greyscale
 (¶ 47).
Although not describing the particular “flame retardant derivative” of the claims, it is noted the claims only apparently require at least two unspecified moieties “derived from” the flame retardant derivatives. The claim provides no indication as to what the final structure of the flame retardant is. The claim provides no indication as to how the moieties are derived from the derivative or otherwise indicate what the ultimate structure of such moieties are within the final flame retardant compound. Hence, the claims at issue are construed as being written in the product-by-process format. Case law holds even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe
In the present case, Azagarsamy’s polyester is seen to be no different in structure than what would otherwise be obtained by partially hydrolyzing the flame retardant derivative of claim 1 whereby “L” is –P(O)(CH3)(OCH2CH=CH2) to create P(O)(OH)(CH3)(OCH2CH=CH2), subsequently reacting with Azagarsamy’s 
    PNG
    media_image5.png
    91
    177
    media_image5.png
    Greyscale
to produce 
    PNG
    media_image6.png
    91
    311
    media_image6.png
    Greyscale
, and then polymerizing in accordance with the teachings of Azagarsamy. Since the polymers obtained have multiple repeat units, such polymers would possess “at least two moieties” derived from the derivative. The phosphorus groups above are consistent with the rightmost structure of claim 5 where R’ = methyl and R = allyl (both “alkyl” per how the term is defined within the specification). The allyl group is also construed as being a vinyl reactive group. The above structure is no different in structure than what would be obtained whether biobased fumaric acid or maleic acid is used to create the flame retardant derivative. Though not described as flame retardants, it is well known in the art that phosphonates/polyphosphonates are flame retardant (see Pages 447 and 453-457 of Weil). Accordingly, the polyphosphonates of Azagarsamy are construed as intrinsically being flame retardant compounds in the absence of evidence to the contrary. 
Regarding Claims 15-17, 19, and 20, Azagarsamy teaches the phosphorus polyesters are used as electrolytes within lithium batteries (Abstract), construed as an article of manufacture comprising an electronic component. The polyphosphonates are seen to be polyester polymers containing covalently bound flame retardant monomers. 
Regarding Claim 18 and alternatively with respect to claim 17, Azagarsamy teaches the polyphosphonates can be used in combination with other solid polymer electrolyte materials (¶ 42-43). Such electrolyte materials are seen to be no different in structure than a polymer material comprising the polyphosphonates as an additive flame retardant. Several of the polymer species of claim 17 are described within ¶ 43, such as polystyrene.
Claim(s) 1-7, 15, 17, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kobilka (U.S. Pat. No. 9,822,208).
Regarding Claims 1-7, Kobilka teaches flame retardant compounds (Abstract) and describes embodiments where the flame retardants are synthesized via:
    PNG
    media_image7.png
    170
    856
    media_image7.png
    Greyscale
. Although not describing the particular “flame retardant derivative” of the claims, it is noted the claims only apparently require at least two unspecified moieties “derived from” the flame retardant derivatives. The claim provides no indication as to what the final structure of the flame retardant is. The claim provides no indication as to how the moieties are derived from the derivative or otherwise indicate what the ultimate structure of such moieties are within the final flame retardant compound. Hence, the claims at issue are construed as being written in the product-by-process format. Case law holds even though product-by-process claims are limited by and defined by the process, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
In the present case, the 
    PNG
    media_image8.png
    56
    80
    media_image8.png
    Greyscale
compounds of Kobilka are no different in structure than what would be obtained via reacting the “flame retardant derivative” of the claims with NaOH when the organophosphorus moiety (“L”) is P(O)(R’)(OR) whereby R is a reactive functional group such as allyl/vinyl. Since Kobilka uses the compounds to create polymers, “at least two moieties” are present within the final structure. The above structure is no different in structure than what would be obtained whether biobased fumaric acid or maleic acid is used to create the flame retardant derivative.
Regarding Claims 15, 17, 19, and 20, the polymer described by Kobilka is broadly seen to be a polyester comprising the flame retardants as monomers covalently bound to the polymers. The polymers in of themselves are also deemed to be “articles of manufacture” since there is no apparent difference in structure between the materials described by Kobilka and what is claimed. The remaining limitations of the claims are adequately addressed within ¶ 27-28, the discussion of which is incorporated herein by reference.
Claim Rejections - 35 USC § 103
Claims 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yonezawa (US 2004/0053061 A1) in view of Kobilka (U.S. Pat. No. 9,822,208).
Regarding Claims 15-20, Yonezawa teaches materials for insulating substrates within printed circuit boards comprising polymer resins (Abstract; claim 15). The resins can further comprise halogen-free flame retardant (¶ 77, 118). Yonezawa teaches various polymer resins, such as polystyrenes (¶ 23). Yonezawa differs from the subject matter claimed in that a flame retardant consistent with what is claimed is not described. 
Kobilka teaches phosphorus-containing polyester flame retardants (Abstract) capable of being blended with or reacted with resins (Col. 2, Lines 27-47; Col. 4, Lines 10-19). Kobilka teaches the flame retardants are capable of providing flame retardancy while increasing the renewable content in the polymeric material (Col. 2, Lines 27-47). It would have been obvious to one of ordinary skill in the art to incorporate the flame retardants of Kobilka into the resins of Yonezawa because such flame retardants would provide flame retardancy while increasing the renewable content of the polymeric material as taught by Kobilka. 
Kobilka teaches flame retardant compounds (Abstract) and describes embodiments where the flame retardants are synthesized via:
    PNG
    media_image7.png
    170
    856
    media_image7.png
    Greyscale
. Although not describing the particular “flame retardant derivative” of the claims, it is noted the claims only apparently require at least two unspecified moieties “derived from” the flame retardant derivatives. The claim provides no indication as to what the final structure of the flame retardant is. The claim provides no indication as to how the moieties are derived from the derivative or otherwise indicate what the ultimate structure In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
In the present case, the 
    PNG
    media_image8.png
    56
    80
    media_image8.png
    Greyscale
compounds of Kobilka are no different in structure than what would be obtained via reacting the “flame retardant derivative” of the claims with NaOH when the organophosphorus moiety (“L”) is P(O)(R’)(OR) whereby R is a reactive functional group such as allyl/vinyl. Since Kobilka uses the compounds to create polymers, “at least two moieties” are present within the final structure. The above structure is no different in structure than what would be obtained whether biobased fumaric acid or maleic acid is used to create the flame retardant derivative.
Double Patenting
Claims 1-7, 15, 19, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. U.S. Pat. No. 9,284,414. Although the claims at issue are not identical, they are not patentably distinct from each other.
It is noted that claims 1-7 and 15-20 are recited in the product-by-process format by use of the language, “derived from a biobased…” Case law holds that:In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Specifically, the ‘414 claims pertain to a flame retardant material reacting phosphorus-containing material with biobased diol such as 2,5-bis(hydroxymethyl)furan (Claims 1 and 3). Although not describing the particular “flame retardant derivative” of the claims, it is noted the claims only apparently require at least two unspecified moieties “derived from” the flame retardant derivatives. The claim provides no indication as to what the final structure of the flame retardant is. The claim provides no indication as to how the moieties are derived from the derivative or otherwise indicate what the ultimate structure of such moieties are within the final flame retardant compound. Accordingly, the reference discloses the claimed product in the sense that the prior art product structure is seen to be no different from that indicated by the claims, since the “phosphorus-containing monomer” of the ‘414 claims can be derived from the flame retardant derivative of the present claims.
Claims 1-7, 15, 19, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. U.S. Pat. No. 9,822,208. Although the claims at issue are not identical, they are not patentably distinct from each other.
It is noted that claims 1-7 and 15-20 are recited in the product-by-process format by use of the language, “derived from a biobased…” Case law holds that:Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Specifically, the ‘208 claims pertain to a flame retardant material reacting phosphorus-containing material with 2,5-duran dicarbonyl diester/dichloride (Claim 1). Although not describing the particular “flame retardant derivative” of the claims, it is noted the claims only apparently require at least two unspecified moieties “derived from” the flame retardant derivatives. The claim provides no indication as to what the final structure of the flame retardant is. The claim provides no indication as to how the moieties are derived from the derivative or otherwise indicate what the ultimate structure of such moieties are within the final flame retardant compound. Accordingly, the reference discloses the claimed product in the sense that the prior art product structure is seen to be no different from that indicated by the claims, since the “phosphorus-containing material” of the ‘208 claims can be derived from the flame retardant derivative of the present claims.
Claims 1-7, and 15-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. U.S. Pat. No. 10,301,406. Although the claims at issue are not identical, they are not patentably distinct from each other.
It is noted that claims 1-7 and 15-20 are recited in the product-by-process format by use of the language, “derived from a biobased…” Case law holds that:Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Specifically, the ‘406 patent claims flame retardants possessing organophosphorus moieties and actinic acid-derivatives, which can be di-functionalized (Claims 1 and 3). Although not describing the particular “flame retardant derivative” of the claims, it is noted the claims only apparently require at least two unspecified moieties “derived from” the flame retardant derivatives. The claim provides no indication as to what the final structure of the flame retardant is. The claim provides no indication as to how the moieties are derived from the derivative or otherwise indicate what the ultimate structure of such moieties are within the final flame retardant compound. Accordingly, the reference discloses the claimed product in the sense that the prior art product structure is seen to be no different from that indicated by the claims, since the “phosphorus-containing moiety” of the ‘406 claims can be derived from the flame retardant derivative of the present claims.
Claims 1-7, and 15-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. U.S. Pat. No. 10,301,436. Although the claims at issue are not identical, they are not patentably distinct from each other.
It is noted that claims 1-7 and 15-20 are recited in the product-by-process format by use of the language, “derived from a biobased…” Case law holds that:Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Specifically, the ‘436 patent claims flame retardants possessing organophosphorus moieties and actinic acid-derivatives (Claims 1 and 2). Although not describing the particular “flame retardant derivative” of the claims, it is noted the claims only apparently require at least two unspecified moieties “derived from” the flame retardant derivatives. The claim provides no indication as to what the final structure of the flame retardant is. The claim provides no indication as to how the moieties are derived from the derivative or otherwise indicate what the ultimate structure of such moieties are within the final flame retardant compound. Accordingly, the reference discloses the claimed product in the sense that the prior art product structure is seen to be no different from that indicated by the claims, since the “phosphorus-based moiety” 
Claims 1-7, and 15-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. U.S. Pat. No. 10,301,435. Although the claims at issue are not identical, they are not patentably distinct from each other.
It is noted that claims 1-7 and 15-20 are recited in the product-by-process format by use of the language, “derived from a biobased…” Case law holds that:Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Specifically, the ‘435 patent claims flame retardants possessing organophosphorus moieties and actinic acid-derivatives (Claims 1 and 2). Although not describing the particular “flame retardant derivative” of the claims, it is noted the claims only apparently require at least two unspecified moieties “derived from” the flame retardant derivatives. The claim provides no indication as to what the final structure of the flame retardant is. The claim provides no indication as to how the moieties are derived from the derivative or otherwise indicate what the ultimate structure of such moieties are within the final flame retardant compound. Accordingly, the reference discloses the claimed product in the sense that the prior art product structure is seen to 
Claims 1-7, and 15-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-5, and 15-20 of copending Application No. 16/038,275. Although the claims at issue are not identical, they are not patentably distinct from each other. 
It is noted that claims 1-7 and 15-20 are recited in the product-by-process format by use of the language, “derived from a biobased…” Case law holds that:Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Specifically, the ‘275 application claims a flame retardant comprising organophosphorus moiety and moiety derived from muconic acid. Although not describing the particular “flame retardant derivative” of the claims, it is noted the claims only apparently require at least two unspecified moieties “derived from” the flame retardant derivatives. The claim provides no indication as to what the final structure of the flame retardant is. The claim provides no indication as to how the moieties are derived from the derivative or otherwise indicate what the ultimate structure of such moieties are within the final flame retardant compound. Accordingly, the reference 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant's arguments filed 6/10/2021 have been fully considered but they are not persuasive. 
Applicant’s arguments with respect Chang ‘531, Boyer, and Chang have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN E RIETH whose telephone number is (571)272-6274.  The examiner can normally be reached on Monday - Friday, 8AM - 5PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHEN E RIETH/Primary Examiner, Art Unit 1764